Citation Nr: 0908322	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for PTSD was denied in a July 1982 rating decision.  The 
Veteran did not fully appeal this unfavorable decision and it 
became final.

2.  Evidence associated with the claims file since the July 
1982 rating decision regarding PTSD is both new and material 
evidence as it indicates a diagnosis of PTSD could be related 
to service, and thus, raises a reasonable possibility of 
substantiating the claim.

3.  The evidence of record supports the conclusion that the 
Veteran has PTSD that is related to an in-service combat-
related stressor.


CONCLUSIONS OF LAW

1.  The July 1982 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having been presented for the 
claim for service connection for PTSD, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

3.  PTSD was incurred as a result of in-service combat-
related stressors.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further discussed.  

Claim to Reopen

The Veteran was denied entitlement to service connection for 
PTSD in a July 1982 rating decision.  The rating decision 
denied the claim because no diagnosis of PTSD had been made.  
That decision went unappealed by the Veteran and therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The last final disallowance of the Veteran's claim was issued 
in July 1982.  At the last final disallowance of this claim, 
the evidence included service treatment records showing 
nothing in service and post-service private medical records 
showing treatment for alcoholism and lay statements citing 
depression.  The Veteran's claim was denied for lack of a 
current diagnosis of PTSD.

Since the last final disallowance of this claim, the record 
includes VA and private medical records diagnosing the 
Veteran as having PTSD as related to combat stressors 
incurred in service, to include a November 2004 VA 
examination report.
 
The Veteran has submitted new evidence regarding this claim 
as the evidence submitted was not of record at the time of 
the last final disallowance of the claim.  The treatment 
records are also considered to be material evidence.  The 
records submitted since the last final disallowance of the 
Veteran's claim indicate that the Veteran has a current 
diagnosis of PTSD that could be related to service.  This 
evidence not only indicates a diagnosis but also relates to a 
nexus between a currently diagnosed disorder and service.  As 
it shows a current diagnosis of PTSD,  it relates to an 
unestablished fact necessary to substantiate the claim.  As 
the Veteran has submitted evidence that is both new and 
material with regards to his claim for service connection for 
PTSD, the claim is reopened.

Claim for Service Connection 

The Veteran claims that he has PTSD as related to a stressor 
incurred in combat service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

If it is shown by official service records that a Veteran 
personally engaged in combat against the enemy, such as by 
award of combat citations (e.g., Combat Infantryman Badge, 
Bronze Star, or Air Medal with "V" device), then the 
allegation as to PTSD stressor, alone, provided that it is 
consistent with the circumstances, conditions, and hardships 
of his service, would be deemed sufficient evidence of a 
stressor.  No stressor verification would be needed under 
such circumstances.  

If the evidence shows that the Veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

The Veteran's service records indicate that he received the 
Vietnam Service Medal with 3 stars.  Each star denotes 
service in specific combat campaigns.  In addition, his 
service personnel records cite service in a counterinsurgency 
campaign in December 1966 in Vietnam under "combat 
history."  The cited stressors include exposure to combat-
related trauma in Vietnam.  As the Veteran's claimed 
stressors are combat-related they are therefore presumed to 
be verified as he has been shown to have served in combat.

The post-service treatment records show ongoing psychiatric 
treatment.  The Veteran underwent a VA examination in 
November 2004.  At that time, the Veteran was diagnosed as 
having PTSD that was related to in-service combat-related 
stressors.

The Veteran's diagnosed PTSD is shown to have been medically 
related to the in-service combat-related stressors which were 
determined to have been presumptively verified above by the 
Veteran's proof of combat service.  As the evidence indicates 
that the Veteran has a current diagnosis of PTSD related to 
in-service stressors, service connection for PTSD is granted.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


